Exhibit 10.01



April 21, 2008

Manoj Goyal
[Address]

 

Dear Manoj,

Upon signing the attached Separation Agreement and General Release you will
receive the Separation Payments and Benefits as noted in 10 (b) in your
Executive Employment Agreement.  Your last work date and termination date will
be April 21, 2008. Your current health and dental benefits will end on April 30,
2008. However, you are eligible for benefits continuation through COBRA. Your
final payroll check will include payout of unused accrued vacation.



Please sign and return the Separation Agreement and General Release below along
with the exit paperwork to Adaptec Human Resources in the enclosed envelope no
later than June 6, 2008. Severance payment will be processed 8 days after
receipt of the signed Agreement.

SEPARATION AGREEMENT AND GENERAL RELEASE

 1. Adaptec's Consideration for Agreement: In exchange for the release and
    agreements described herein, Adaptec agrees as follows:

 a. On the eighth day following the date Adaptec receives a signed Agreement,
    and provided that you have returned all Adaptec property, equipment, and
    assets, your Employment Agreement severance payment will be processed in a
    one time lump sum payment equal to nine months of your base pay, less
    legally mandated payroll deductions and withholdings. You will also receive
    $10,000 for the Q3 / Q4 FY'08 AIP. These payments are being given as
    consideration for this Agreement and are not otherwise due.
 b. You also acknowledge that Adaptec stock option grants that have vested as of
    the termination date must be exercised within three (3) months of
    termination.
 c. Beginning on May 1, 2008, you shall be entitled to continuation of your
    Adaptec health, vision, dental, and Employee Assistance Program (EAP)
    benefits pursuant to the Consolidated Omnibus Budget and Reconciliation Act
    ("COBRA"). You must submit completed COBRA Qualifying Event Notification
    enrollment forms directly to Ceridian for coverage. Adaptec agrees to pay
    the premiums for those COBRA benefits through and until January 31, 2009, at
    which time said benefits shall cease unless you elect to pay for those
    benefits.
 d. You have 2 months from your termination date to sign up for your career
    search program with Right Management Consultants. (pamphlet in folder)

 2. Your Consideration for Agreement: In consideration for the payments and
    undertakings described above, you individually and on behalf of your
    representatives, successors, and assigns, do hereby completely release and
    forever discharge Adaptec, its shareholders, employees, owners, officers and
    directors, Board Members, and all other representatives, agents, entities,
    subsidiaries, divisions, directors, attorneys, successors, and assigns from
    all claims, rights, demands, actions, obligations, and causes of action of
    any and every kind, nature and character, known or unknown, which you may
    now have, or have ever had, against them arising from or in any way
    connected with the employment relationship between the parties, any actions
    during the relationship or the termination thereof. This Release covers all
    statutory, common law, constitutional and other claims, including but not
    limited to: all "wrongful discharge" and "constructive discharge" claims;
    all claims relating to any contracts of employment, express or implied; any
    claims for defamation, misrepresentation, fraud, or breach of the covenant
    of good faith and fair dealing, express or implied; any claim for negligent
    or intentional infliction of emotional distress; any claim for negligence;
    any claims for attorney's fees or costs; any tort claims of any nature; any
    claims under federal, state or municipal statute or ordinance; any claims
    under the California Fair Employment and Housing Act, Title VII of the Civil
    Rights Act of 1964, the Civil Rights Act of 1991, 42 U.S.C. Section 1981,
    the Age Discrimination in Employment Act, the Older Workers' Benefit
    Protection Act, the Americans With Disabilities Act, the Employee Retirement
    Income Security Act, the California Labor and Civil Codes, the California
    Constitution, Federal Rehabilitation Act of 1973, Federal Family and Medical
    Leave Act, the California Family Rights Act, the Worker Adjustment and
    Retraining Notification Act (WARN), CalWARN, and any other laws and
    regulations relating to employment, employment discrimination, and
    employment termination. This release is not intended to and does not include
    a release of any claims which, by law, cannot be released.

    

 3. Wavier of Unknown Future Claims: You have read Section 1542 of the Civil
    Code of the State of California, which provides as follows:

    A general release does not extend to claims with the creditor does not know
    or suspect to exist in his favor at the time of executing the release, which
    if known by him must have materially affected his settlement with the
    debtor.

    You acknowledge that Section 1542 gives you the right not to release
    existing claims, of which you are not now aware, unless you voluntarily
    choose to waive this right. Having been so apprised, you hereby voluntarily
    waive the rights described in Section 1542, and elect to assume all risks
    for claims that now exist in your favor known or unknown, arising from the
    subject matter of this Agreement.

    

 4. Confidentiality of Agreement: You agree that the existence, terms and
    conditions of this Agreement, including any and all references to any
    alleged underlying claims, are strictly confidential. You shall not
    disclose, discuss or reveal the existence or the terms of this Agreement to
    any persons, entities or organizations except to your spouse, attorney,
    financial advisor, or as required by court order.

    

 5. Savings Clause: Should any of the provisions of this Agreement be determined
    to be invalid by a court or government agency of competent jurisdiction, it
    is agreed that such determination shall not affect the enforceability of the
    other provisions herein. California law shall govern the validity and
    interpretation of this Agreement.

    

 6. Preparation of Agreement: Regardless of which party initially drafted this
    Agreement, it shall not be construed against any one party, and shall be
    construed and enforced as a mutually prepared Agreement.

    

 7. Mandatory Arbitration Clause: You and Adaptec agree that any action to
    enforce the terms and conditions of this Agreement or for the breach of this
    Agreement, shall be referred to final and binding arbitration. Any
    arbitration proceeding will be governed by the rules and procedures of the
    American Arbitration Association and the Federal Arbitration Act and the
    parties hereto expressly waive their rights, if any, to have any such
    matters heard by a court or jury, or administrative agency whether federal
    or state. The prevailing party in any arbitration to enforce this Agreement
    or remedy its breach will be entitled to costs and reasonable attorney's
    fees incurred.

 8. Complete and Voluntary Agreement: This Agreement constitutes the entire
    understanding of the parties on the subjects covered. You expressly warrant
    that you have read and fully understand this Agreement; that you have had
    the opportunity to seek legal counsel of your own choosing and to have the
    terms of the Agreement fully explained to you that you are not executing
    this Agreement in reliance on any promises, representations or inducements
    other than those contained herein; and that you are executing this Release
    voluntarily, free of any duress or coercion. In addition, by signing this
    Agreement, you are confirming the following:

 a. You have been provided until June 6, 2008 in which to consider whether or
    not to sign this Agreement, and that, having been advised of that
    entitlement; you may elect to sign this Agreement at any time prior to or on
    that date.
 b. You may revoke your acceptance of this Agreement within seven (7) calendar
    days of signing it with respect to claims arising under the Age
    Discrimination in Employment Act ("ADEA Rescission Period"). To be
    effective, rescission must be in writing, delivered to Shirley Olerich,
    Adaptec Inc., 691 South Milpitas Blvd, M/S 15, Milpitas, CA 95035, within
    the ADEA Rescission Period, or sent to Adaptec, at such address, by
    certified mail, return receipt requested, postmarked within the ADEA
    Rescission Period and also by facsimile to Ms. Olerich before the close of
    the ADEA Rescission Period.
 c. The consideration provided to you in this Agreement is in addition to any
    consideration that you would otherwise be entitled to receive; and
 d. You may submit any inquiries regarding the severance plan within one year of
    your separation from service, in writing, delivered to the Severance Plan
    Administrator, 691 South Milpitas Blvd, M/S 15, Milpitas, CA 95035 by
    certified mail, return receipt requested, and postmarked within the
    applicable period.
    
    

Cancellation of Agreement By Adaptec: If you exercise your right of rescission
under Section 8 (b) of this Agreement, Adaptec will have the right to terminate
this Agreement in its entirety.

If you choose to accept the terms of this Agreement, please sign on the line
provided below and return the original in the enclosed self addressed envelope.

Sincerely,

/s/ Shirley Olerich

Shirley Olerich

VP of Human Resources

 

I have read and understand the Agreement above and agree to be bound by its
terms and conditions.

Agreed:

Dated:

4/21/2008

 

BY:

Manoj Goyal

/

/s/ Manoj Goyal

       

Print

/

(Signature)